DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Response to Amendment
The examiner acknowledges the reply filed on 12/30/2020 in which claims 1, 9, 18, and 28, were amended.  Claim 25 is previously cancelled.  Currently, claims 1-24 and 26-33 are pending for examination in this application.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chappa (US 8,668,667).
[Claim 13]  Chappa teaches a device (Figures 1-4G, catheter assembly [10]) comprising:
a double layer membrane (inner expandable and collapsible structure [28] and outer expandable and collapsible structure [30]) configured for leaching oil therethrough (Figure 3)(column 3, lines 30-42), in which the oil is filled between layers of the double membrane structure and leaches to an outer surface of the double membrane and form a coating on the outer surface of the body (Figure 3)(column 3, lines 30-42)(column 6, lines 12-23)(column 6, lines 61-62).
[Claim 14]  Chappa teaches the limitations of claim 13, upon which claim 14 depends.  Chappa also teaches that the double layer membrane includes silicone (column 6, lines 12-23)(column 6, lines 61-62).
[Claim 15]  Chappa teaches the limitations of claim 14, upon which claim 15 depends.  Chappa further discloses that the device is at least one of an implantable device and an indwelling device (catheter assembly [10]).
[Claim 16]  Chappa teaches the limitations of claim 13, upon which claim 16 depends.  In addition, Chappa teaches that the oil includes oil-based substances (column 3, lines 30-42).
[Claim 17]  Chappa teaches the limitations of claim 15, upon which claim 17 depends.  Chappa also teaches that the double layer membrane is of a porosity to accommodate the oil leaching therethrough to the surface of the device (Figure 3)(column 3, lines 30-42)(column 4, lines 1-4).

Allowable Subject Matter
Claims 1-12, 18-24, and 26-33, are allowed.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive.   Applicant’s representative asserts that the prior art of record does not disclose the invention as claimed.
The examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
With regards to independent claim 13, the examiner notes no amendment has been made, nor has applicant’s representative specifically addressed the standing rejection of claims 13-17.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims.  Therefore, the standing rejections are proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/15/2021